Citation Nr: 1529480	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  12-02 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of right cerebrovascular insult (CVA) (claimed as stroke), to include as secondary to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esquire


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2009 and in October 2014, the Board remanded this claim for further development and readjutication.  The matter now returns to the Board for additional appellate review.

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration. 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

In the December 2009 remand, the Board directed that the AOJ schedule the Veteran for an examination to determine whether the Veteran's currently diagnosed residuals of CVA are secondary to his service connected PTSD.  In providing an opinion, the VA examiner was directed to provide a complete rationale for all opinions and conclusions expressed in a typewritten report.

In May 2010, the Veteran underwent a VA examination to determine whether his claimed CVA residuals are related to or aggravated by his service connected PTSD.  The VA examiner provided the opinion that "PTSD does not cause a stroke.  I can see no evidence that the PTSD has worsened the residuals of the Veteran's CVA."  No rationale was given by the May 2010 examiner for his opinion.

Once VA undertakes to provide an examination, the examination provided must be adequate regardless of whether it was required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (citing Daves v. Nicholson, 21 Vet. App. 46, 52 (2007)).  "A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodrigues v. Peake, 22 Vet. App. 295, 301 (2008).  The Board finds that the opinion expressed by the May 2010 examiner is inadequate because it fails to provide a rational for the conclusion that the Veteran's CVA residuals were not caused or aggravated by his PTSD.

Moreover, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, a remand is necessary to obtain an addendum opinion that complies with the Board's December 2009 remand directives and provides a complete rationale for all opinions expressed in the examiner's report.

Accordingly, the case is REMANDED for the following action:

1. The record, to include a copy of this remand, should be provided to, if available, the clinician who conducted the May 2010 examination for an addendum opinion as to whether the Veteran's CVA residuals are proximately due to or aggravated by his service-connected PTSD. The examiner shall note in the examination report that the record and the Remand have been reviewed. If the May 2010 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should offer an opinion as whether the Veteran's CVA residuals are at least as likely as not (a 50% or higher degree of probability) caused or aggravated by the Veteran's service-connected PTSD.  The examiner must ask about, consider and address the Veteran's theory that his CVA is related to or aggravated by his service-connected PTSD.  

For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be provided.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




